third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 rlbaxter postf-120081-14 uilc date date to reid m huey associate area_counsel st paul large business international attn teri jackson from donald j drees jr senior technician reviewer branch financial institutions products subject reinsurance recoverable this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend insurance_company --------------------------------- date dollar_figurex dollar_figurey --------------------------- ----------------- ----------------- issues whether the service may challenge a taxpayer’s estimate for reinsurance recoverable under sec_832 separately from a determination regarding the reasonableness of the taxpayer’s unpaid loss_reserves under sec_832 conclusions the service may challenge a taxpayer’s estimate for reinsurance recoverable under sec_832 separately from a determination regarding the reasonableness of the taxpayer’s unpaid loss_reserves under sec_832 postf-120081-14 facts insurance_company the taxpayer a property and casualty insurer reported an allowance for uncollectible reinsurance recoverable at date of dollar_figurex taxpayer’s consolidated unpaid loss_reserves at date was dollar_figurey in the current audit cycle the service has chosen not to examine whether taxpayer’s reserves for unpaid_losses under sec_832 are a fair and reasonable estimate of the amount the taxpayer will be required to pay the service however is challenging the amount reported as uncollectible reinsurance used to determine the estimated reinsurance recoverable under sec_832 law and analysis insurance_companies subject_to tax under sec_831 are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account in gross_income is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners the term underwriting_income is defined in sec_832 as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides in part as follows a in general the term losses_incurred means losses_incurred during the taxable_year on insurance contracts computed as follows i to losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year ii to the result so obtained add all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year iii to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverable as of the end of the taxable_year the amount of estimated salvage_recoverable shall be determined on a discounted basis in accordance with procedures established by the secretary sec_1_832-4 provides in computing losses_incurred the determination of unpaid_losses at the close of each year must represent actual unpaid_losses as nearly as it is possible to ascertain them postf-120081-14 sec_1_832-4 provides b losses_incurred -every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company’s experience with similar cases represent a fair and reasonable estimate of the amount the company will be required to pay amounts included in or added to the estimates of unpaid_losses which in the opinion of the district_director are in excess of a fair and reasonable estimate will be disallowed as a deduction the district_director may require any insurance_company to submit such detailed information with respect to its actual experience as deemed necessary to establish the reasonableness of the deduction for losses_incurred sec_1_832-4 provides that under sec_832 losses_incurred are computed by taking into account losses paid reduced by salvage and reinsurance recovered the change in discounted_unpaid_losses and the change in estimated salvage and reinsurance recoverable for purposes of sec_832 iii estimated salvage_recoverable include all anticipated recoveries on account of salvage estimates of salvage_recoverable must be based on the facts of each case and the company’s experience with similar cases taxpayer argues that the service may not challenge the amount reported as uncollectible reinsurance because taxpayer’s net amount calculated under sec_832 and iii are in the aggregate fair and reasonable it is anomalous to hold that the service can only challenge the reasonableness of the entire amount of losses_incurred but not any portion that makes up the whole amount although the code and regulations do not expressly define reinsurance recoverable sec_832 and sec_1_832-4 and c provide that reinsurance recoverable is included in the calculation of losses_incurred therefore the scope of the term reinsurance recoverable must be interpreted in accordance with the rules applicable to losses_incurred see blue cross and blue shield of texas inc v commissioner 328_f3d_772 same argument for salvage_recoverable sec_1_832-4 provides in part that the district_director may require any insurance_company to submit such detailed information with respect to its actual experience as deemed necessary to establish the reasonableness of the deduction for losses_incurred since reinsurance recoverable is part of losses_incurred reinsurance recoverable must not only be reasonable but is subject_to examination by the service accordingly the service may challenge a taxpayer’s estimate for reinsurance recoverable under sec_832 separately from a determination regarding the reasonableness of the taxpayer’s unpaid loss_reserves under sec_832 postf-120081-14 in addition reinsurance recoverable in sec_832 includes balances due from reinsurance companies for paid and unpaid_losses and loss expenses that will be recovered from reinsurance based on the contractual arrangement between the taxpayer and the reinsurer sec_1_832-4 states that the part of the deduction for ‘losses incurred’ which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses stated in amounts which based upon the facts in each case and the company’s experience with similar cases represent a fair and reasonable estimate of the amount the company will be required to pay therefore if collection of reinsurance is or becomes reasonably doubtful because of the impairment or insolvency of the reinsurer the regulations-at least in the case of an unpaid claim-require such reinsurance to be eliminated in the computation of losses_incurred because the unpaid loss must be stated in the actual amount that the company will be required to pay it should not be reduced for reinsurance that is unlikely to be collected the same standard of reasonableness should apply to paid losses as it does to unpaid_losses the application of different standards for reinsurance on paid and unpaid_losses would necessitate senseless income adjustments at the point at which the standard changes ie when the loss is paid even if the original loss and reinsurance estimates ultimately prove correct it would also be anomalous to require a higher standard for excluding uncollectible reinsurance after a loss is paid than before the loss is paid reinsurance recoverable with respect to the reasonable likelihood of recovery should be the relevant measuring rod in either case finally taxpayer’s argument that the service may not challenge the amount reported as uncollectible reinsurance because taxpayer’s net amount calculated under sec_832 and iii are in the aggregate fair and reasonable ignores sec_1_832-4 if as taxpayer argues the estimate of salvage and reinsurance recoverable is rolled into the general fair and reasonable standard of sec_1_832-4 then there would be no reason to have a discrete standard for estimated salvage_recoverable in sec_1_832-4 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions cc internal_revenue_service attn industry director lb_i rfth retailers food transportation healthcare butterfield road suite downers grove il
